DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2020/0303707, in view of Guo et al., US 2019/0267596.Regarding claim 1, Zhou et al., teaches an electrochemical device (0027), comprising: a positive electrode (0027); a negative electrode (0027); and an separator (0027), disposed between the positive electrode and the negative electrode (0053), wherein the separator comprising a porous substrate (abstract), a first coating layer (abstract) and a second coating layer (0010), the first coating layer (0010) and the second coating layer (0010) are on a surface of the porous substrate (0010), the first coating layer is disposed on at least one side of the second coating layer (0010), the first coating layer includes a first binder (0008), and the second coating layer includes a second binder (0010; 0018; 0046).

Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Guo into the teachings of Zhou because Guo teaches the “adhesiveness is formed between the separator with the electrode to improve adhesive force between the separator and the electrode, and the safety performance of the 
lithium-ion battery under external force is strengthened”. (0099).
 Regarding claim 2, Zhou et al., teaches the number of the first coating layers is at least two (0010), and the second coating layer is disposed between the two first coating layers (0010; 0027; 0046). Regarding claim 3, Zhou et al., teaches the first coating layer is disposed to surround the second 
coating layer (0027; 0046). Regarding claim 4, Zhou et al., does not teach the adhesive force between the first coating layer and the positive electrode or the negative electrode is from 1 N/m to 100 N/m, and the adhesive force between the second coating layer and the positive electrode or the negative electrode is from 0.2 N/m to 5 N/m. 
Guo et al., teaches the adhesive force between the first coating layer and the positive electrode or the negative electrode is greater than the adhesive force between the second coating layer and the positive electrode or the negative electrode (0024; 0033; 0095).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Guo into the teachings of Zhou because Guo 
lithium-ion battery under external force is strengthened.” (0099).Regarding claim 5,  Zhou et al., does not teach a ratio of a width of the first coating layer to a total width of the coating in the width direction of the first coating layer is less than or equal to 25%. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 6, Zhou et al., teaches the thickness of the first coating layer (0007; 0038; 0125; claim 3) is less than the thickness of the second coating layer (0047; 0079; 0123). Regarding claim 7, Zhou et al., does not teach the first coating has a width of 1 mm to 125 mm. Guo et al., teaches the first coating has a width of 15mm (0092).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Guo into the teachings of Zhou because Guo teaches the described width of the first coating which would be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).Regarding claim 8, Zhou et al., teaches the first coating layer has a thickness of 0.05 .mu.m to 5 .mu.m (0007; 0038; 0125; claim 3) and the second coating layer has a thickness of 0.1 .mu.m to 30 .mu.m (0047; 0079; 0123).
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 14, Zhou et al., does not teach the first binder has a degree of swelling of 30% to 300%, and the second binder has a degree of swelling of 1% to 100%. 


However, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).Although the reference did not disclose a plurality of binders, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).Regarding claim 16, Zhou et al., teaches the first binder and the second binder are each selected from at least one of polyvinylidene fluoride (0085; 0123), polyvinylidene fluoride-hexafluoroethylene (0048), polyacrylate (0008-0009; 0019), polymethyl methacrylate (0009; 0020; 0048), polyethylene oxide (0008; 0019; 0045), polyacrylonitrile (0008; 0019; 0045) and styrene butadiene rubber (0019; 0045; 0048). Regarding claim 17, Zhou et al., teaches the front and back sides of the porous substrate (0005; are provided with the first coating layer and the second coating layer (0009; 0046). .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wang et al., US 20200313176; Wang et al., US 20200313171.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727